Registration No. 033-96334 Investment Company Act No. 811-09088 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON October 26, 2012 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.28 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.30 x (Check Appropriate Box or Boxes) EMPIRIC FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 (Address of Principal Executive Offices)(Zip Code) 1-800-880-0324 (Registrant's Telephone Number, Including Area Code) Mark A. Coffelt Empiric Advisors, Inc. 6300 Bridgepoint Parkway, Suite 105 Austin, Texas 78730 (Name and Address of Agent for Service) WITH A COPY TO: DeeAnne Sjögren Thompson Coburn LLP One US Bank Plaza St. Louis, MO 63101-1611 It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b). ¨ on (date) pursuant to paragraph (b). o 60 days after filing pursuant to paragraph (a)(1). x on December 31, 2012 pursuant to paragraph (a)(1). o 75 days after filing pursuant to paragraph (a)(2). o on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Empiric Funds, Inc. Prospectus December 31, 2012 Core Equity Fund Class A and Class C Shares Ticker Symbol
